Citation Nr: 0416540	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome of the lumbar spine with degenerative joint disease, 
claimed as a back injury secondary to a spinal tap.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and M.E.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1974 to October 1976, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for intervertebral disc syndrome of the 
lumbar spine with degenerative joint disease.  Service 
medical records show that he was provided a spinal tap in May 
1976 after he had complained of blurred vision.  Following 
his separation from service, the veteran injured his back 
while working at the Sumter County motor pool, and the 
evidence of record shows that he first sought treatment with 
complaints of lower back pain in December 1980.  The veteran 
has argued that the spinal tap performed on him during his 
period of service caused his current back disorder, which was 
then aggravated by this subsequent injury.  However, the 
evidence of record does not contain an opinion based on a 
review of the claims file that specifically addresses whether 
there is a nexus between the veteran's spinal tap in service 
and his current symptomatology.  Therefore, the Board is of 
the opinion that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of the veteran's intervertebral disc syndrome.

In addition, it appears that the veteran's complete private 
medical records may not be associated with the claims file.  
In this regard, the Board notes that the appellant testified 
at a December 2003 hearing before the Board that he had been 
treated at the Richland Memorial Family Practice in 1998 or 
1999.  However, these records are not associated with claims 
file.  Nor does it appear that an attempt to obtain them was 
made.  Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
the veteran's intervertebral disc syndrome with degenerative 
joint disease. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should request that the 
appellant provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his lumbar spine disorders.  
After acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for treatment records 
from the Richland Memorial Family 
Practice dated from January 1998 to 
December 1999.

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of his current 
intervertebral disc syndrome of the 
lumbar spine with degenerative joint 
disease.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  
The examiner is requested to review 
all pertinent records associated with 
the claims file and offer an opinion 
as to whether it is at least as 
likely as not that the veteran's 
intervertebral disc syndrome of the 
lumbar spine with degenerative joint 
disease is etiologically related to 
his military service and particularly 
his spinal tap documented in his 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would 
be of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent 
records in the appellant's claims 
file, or in the alternative, the 
claims file, must be made available 
to the examiner for review.

3.  In addition to the development 
requested above, the claims file 
should be reviewed to ensure that all 
VCAA notice obligations have been 
satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any applicable legal 
precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




